Chapman, J.
The demandant claims title under James W. Chever, deceased, who entered upon the premises on the 1st of December 1837, under a deed of warranty from the widow of Willard Peele, and continued in undisturbed possession till his decease, which occurred on the 2d of May 1857. Chever’s estate proved to be insolvent, and the land in question was sold by his administrator to the demandant, under a license of the probate court, for payment of his debts. He had devised the land to the tenant, who is his widow, and she entered under the devise and has continued in possession. Upon these facts the demandant is entitled to recover, inasmuch as the title of a devisee is divested by an executory sale, under the license of the probate court, for the payment of debts.
But the tenant’s defence rests on other facts. She alleges that *92the title of her husband was defective, and that she has perfected it since his decease, and is therefore entitled to hold the land against the demandant. On this point it is agreed that Willard Peele owned the land at the time of his decease; that he died leaving children and grandchildren ; that the land was set off to his widow as her dower, and that when she conveyed it to James W. Chever in 1837 she had no other title. She died in May 1838, so that twenty years had not quite elapsed from the time of her death to that of Chever’s. Apparently, therefore, the heirs of Willard Peele might at any time during Chever’s life, and for nearly a year after his death, have recovered the land by virtue of their better title. And when the time of limitation was completed, the tenant was in possession as devisee, and so she says the title by disseisin was perfected by her and is in her.
But the obvious answer to this defence is, that the title of James W. Chever was good against all the world except the heirs of Willard Peele and those claiming under them, and, as the tenant does not claim under them, that title is good against her. A tenant in a writ of entry cannot set up an outstanding title in strangers, with whom he has no privity, and under whom he does not claim, except for the mere purpose of rebutting the demandant’s evidence of seisin. Hunt v. Hunt, 3 Met. 175. Sparhawk v. Bullard, 1 Met. 95. Wolcot v. Knight, 6 Mass. 418. But in this case James W. Chever was seised of the premises from the time of his purchase, and died seised; and the heirs of Willard Peele have never been seised. Neither they nor any one claiming under them have ever set up any title to the land. They have never authorized the tenant to set up (heir title, or to make any use of it; and the law gives her no such authority. This case must therefore be decided as if their title had never existed. Indeed the conclusive presumption of law now is, that James W. Chever had a valid conveyance of the land from the heirs of Peele, and that his seisin was under it. As soon as this presumption arose, it made the whole title valid If the tenant desired to avail herself of the title of Peele’s heirs, so as to protect herself against her husband’s creditors by *93means of it, she should have obtained a conveyance of it before the time of limitation expired, and then this presumption would never have arisen. But she is in possession in actual privity with the title of her husband, and with no other title; and the question between her and the demandant is merely which oi them holds that title. Judgment for the demandant.